Citation Nr: 0313149	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  02-09 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hypothyroidism.  


REPRESENTATION

Appellant represented by:	California Department for 
Veteran Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from February 1966 to May 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  The RO increased the veteran's hypothyroidism 
evaluation from 0 to 10 percent disabling.  In January 2002, 
the veteran filed a timely notice of disagreement.  The RO 
subsequently provided the veteran a Statement of the Case 
(SOC), and, in July 2002, the veteran perfected his appeal.  

In November 2002, the veteran presented testimony at a 
personal hearing, via video conference from the RO, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.


REMAND

The veteran's service-connected hypothyroidism with 
depression is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.119, Diagnostic Code 7903 (2002).

During the course of his appeal, the veteran has complained 
that his service-connected hypothyroidism has increased in 
severity.  He states he has noticed mental sluggishness, 
depression, muscular weakness, constipation, weight gain, and 
fatigability.  

The veteran was most recently afforded a VA thyroid and 
parathyroid disease examination in October 2000.  That 
examination does not appear to be fully adequate for the 
purpose of evaluating the veteran's hypothyroidism.  The U.S. 
Court of Appeals for Veterans Claims has stated that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Wisch v. Brown, 8 Vet. App. 139 (1995) (a medical 
examination must specifically address pertinent issues, and 
the silence of an examiner cannot be relied upon as evidence 
against a claim).

The Board observes that the October 2000 examination did not 
discuss the veteran's complaints of fatigability, mental 
sluggishness, depression, sleepiness, or constipation.  The 
examiner noted that the veteran reported weight gain.  The 
examination report reflects a diagnosis of hypertension, but 
does not address whether this is part of the service-
connected hypothyroidism.  Accordingly, the veteran should be 
afforded another VA examination for the purpose of 
determining the severity of his hypothyroidism.  

A further review of the claims folder indicates that the 
veteran in November 2002 cited a VA examination completed on 
November 11, 2002.  A copy of this examination has not been 
associated with the claims file, however, it is unclear if 
this examination actually occurred or was simply part of the 
veteran's regular outpatient treatment.  On remand, an 
attempt should be made to procure copies of this examination 
(if it exists) and any available records of recent treatment.  
See Simington v. Brown, 9 Vet. App. 334 (1996) (per curiam) 
(stipulating that VA is deemed to have constructive knowledge 
of any documents "within the Secretary's control" and that 
any such documents relevant to the issue under consideration 
must be included in the record on appeal).  See also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (regarding records in 
constructive possession of VA).

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2002).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the Court has confirmed this 
obligation over the years.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367, 369 
(1993); Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see 
also 38 C.F.R. § 3.326 (2002).

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, See 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002), was enacted.  This new 
statute amended and clarified VA's duties to notify and 
assist claimants in the development of the facts relevant to 
their claims.  Since this case is being returned to the RO 
for further evidentiary development, the RO should ensure 
that any additional evidentiary development or other 
procedures that may be required by this new law are 
accomplished.  Such review should include consideration of 
the recent judicial precedent issued by the U.S. Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(May 1, 2003).  That decision emphasized the Board's status 
as "primarily an appellate tribunal," and held that the RO 
must develop and evaluate any new evidence which is needed, 
and then provide a supplemental statement of the case (SSOC) 
regarding all evidence received since any previous statement 
of the case.

Accordingly, this case is remanded to the RO for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Based on the veteran's statement of 
May 5, 2003, the RO should request the 
records from the Vegas Ambulatory Care 
Center that are not already contained in 
the claims folder.  If needed, the 
veteran should provide the RO with more 
information regarding the examination 
conducted on November 11, 2002 (as cited 
by the veteran in his November 2002 
statement) in order to assist the RO in 
obtaining a copy of this report.  If 
possible, the RO should obtain the 
reported VA examination completed on 
November 11, 2002 from the VA Las Vegas 
Medical Center.  Once obtained, the 
report must be associated with the claims 
folder.

3.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the service- 
connected hypothyroidism.  The claims 
folder or the pertinent medical records 
contained therein must be reviewed by the 
examiner in conjunction with the 
examination.  A copy of this remand must 
be reviewed by the examiner.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings 
and comment on the functional limitation, 
if any, caused by the service connected 
disability.  

The examiner should report whether the 
veteran's thyroid disability is 
manifested by fatigability; constipation; 
mental sluggishness; muscular weakness; 
mental disturbance (including dementia, 
slowing of thought, or depression); 
weight gain or loss; cold intolerance; 
nervous system, cardiovascular, or 
gastrointestinal involvement; bradycardia 
(less than 60 beats per minute); or 
sleepiness.  

If any or all of these symptoms exist, 
then the examiner should indicate whether 
they fluctuate depending on the veteran's 
thyroid condition at any given time or 
whether they are unrelated to the 
service-connected thyroid disability.  
The examiner's report should indicated 
that the claims file was reviewed and 
should describe all current symptoms and 
clinical findings related to the 
veteran's thyroid disability in terms 
consistent with rating criteria contained 
in Diagnostic Code 7903.  A complete 
rationale for all opinions expressed must 
be provided.

4.  Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is incomplete, 
appropriate corrective action should be 
taken.  Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of all test reports, special 
studies, or opinions requested, the report 
must be returned for corrective action.  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate the claim for entitlement to 
an increased evaluation for 
hypothyroidism.  

6.  If the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental statement 
of the case, which summarizes the pertinent 
evidence, all applicable law and regulations, 
and reflects detailed reasons and bases for 
the decision.  They should then be afforded a 
reasonable period in which to respond.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




